MEMORANDUM **
Gustavo Daniel Mattiello, a native and citizen of Argentina, petitions for review of the Board of Immigration Appeals’ *551(“BIA”) decision summarily affirming an immigration judge’s denial of his application for asylum, withholding of removal and relief under Article 3 of the Convention Against Torture. We dismiss the petition for review for lack of jurisdiction.
We lack jurisdiction to consider Mattiello’s ineffective assistance of counsel claim, his sole contention on appeal, because Mattiello failed to raise it with the BIA. See Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000) (‘We ... require an alien who argues ineffective assistance of counsel to exhaust his administrative remedies by first presenting the issue to the BIA”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.